Notice of Allowance
The Examiner assigned to the instant application at the USPTO has changed.  Please direct all further correspondence to the Examiner signed below.
The amendments and response filed 06 April 2022 are acknowledged and have been considered in their entirety.  Claims 15-21 are cancelled thus claims 1-14 are pending and subject to examination. 

Withdrawal of Previous Rejections
The rejections of claims 1-14 under 35 U.S.C. 103 as being obvious over Phadke, Huebsch, Snato, Knipe, Grayson for claims 1, 4-6, 8-9 and 11-13; and further in view of Yu and Nilsson for claims 3, 7, 10 and 14 are withdrawn upon further consideration and in view of Applicant’s convincing remarks.  
In the first instance, Applicant’s are correct in ascertaining the teachings of Phadke/Huebsch do not teach self-segregating particles that are distinct from the hydrogel material.  Essentially, said self-segregating particles would be, for example, microparticles or nanoparticles contained with the hydrogel but they are not part of what creates/makes the hydrogel.  As such, the references alone or combined minimally do not teach this specific element and therefore said rejections of record are withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to biomaterials comprising an injectable hydrogel comprising both chondrogenic and immunomodulatory cytokines and further comprising self-segregating particles which are capable of controlled release of its contents, such as growth factors (claim 1); as well as an implantable hydrogel, comprising a porous scaffold; a hydrogel comprising growth factors and mesenchymal stem cells; chondrogenic and immunomodulatory cytokines; and self-segregating particles capable of controlled release of its contents (such as growth factors) (claim 8).
	The prior art does not teach nor suggest the minimal elements (e.g. claim 1) together as an injectable hydrogel composition and comprising chondrogenic and immunomodulatory cytokines as well as self-segregating particles (e.g. microparticles or nanoparticles, etc.) which are capable of controlled release of its contents.  As such, claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 August 2022